UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 9, 2011 (September 1, 2011) LEGEND MINING INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation 000-53832 (Commission File Number) 75-3268988 (IRS Employer Identification No.) 862 Murray Ct. Yuba City, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code858-361-4499 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CRF 240.13e-4(c)) SECTION 5- CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On October 5, 2011, Mr. Robert Brooke was appointed as the Vice President of Business Development of our company. Robert Brooke Robert Brooke (age 31) was the founder of Genesis Biopharma, Inc. (OTCBB: GNBP), a cancer drug development company, and served as President and CEO of Genesis until February 2011.Mr. Brooke was also the founder of Percipio Biosciences, Inc., a research diagnostics company that manufactures and distributes world-wide products related to oxidative stress research.From 2004 to 2008, he was an analyst with Bristol Capital Advisors, LLC, investment manager to Bristol Investment Fund, Ltd. During this period he helped finance over 60 public healthcare and life science companies and Bristol was listed by The PIPEs Report as the most active investor in private placements by public biotechnology companies. Mr. Brooke earned a B.S. in Electrical Engineering from Georgia Tech in 2003 and a M.S. in Biomedical Engineering from UCLA in 2005. SECTION 8- OTHER EVENTS Item 8.01 Other Events Effective as of September 1, 2011, we entered into a lease agreement with Ms. Diljit Bains, the wife of our President and CEO, Mr. Avtar Dhillon, for office and laboratory space located at 2nd floor, 5225 Carlson Rd., Yuba City, CA95993 for a term of five years expiring on September 1, 2016 at a rental amount of $1,000 per month. The foregoing description of the lease agreement does not purport to be complete and is qualified in its entirety by reference to the lease agreement, which is attached as Exhibit 99.1 to this Current Report on Form 8-K, and is incorporated by reference herein. SECTION 9- FINANCIAL STATEMENTS AND EXHIBITS Item9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description of Exhibit Lease Agreement, dated effective September 1, 2011, among Diljit Bains and Legend Mining Inc. (to be named Stevia First Corp.) 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: October 9, 2011 LEGEND MINING INC. By: /s/ Avtar Dhillon Name: Avtar Dhillon Title: President and Director 3 EXHIBIT INDEX Exhibit No. Description of Exhibit Page Number Lease Agreement, dated effective September 1, 2011, among Diljit Bains and Legend Mining Inc. (to be named Stevia First Corp.) 5 4
